958 A.2d 152 (2008)
289 Conn. 921
David H. PORTER
v.
Maureen MORRILL et al.
Supreme Court of Connecticut.
Decided September 16, 2008.
James P. Brennan, Waterbury, in support of the petition.
William C. Franklin, Litchfield, in opposition.
The petition by the defendants Maureen Morrill and RMM Consulting, LLC, for certification for appeal from the Appellate Court, 108 Conn.App. 652, 949 A.2d 526 (2008), is denied.
*153 ROGERS, C.J., did not participate in the consideration of or decision on this petition.